Motion Granted and Order filed April 12, 2016




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-15-00920-CR
                                    ____________

                        MICHAEL LEE HOCUTT, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 239th District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 74947


                                         ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant has filed a motion to review the record
so he may prepare a pro se brief. See Anders v. California, 386 U.S. 738 (1967); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is GRANTED.

       Accordingly, we hereby direct the Judge of the 239th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before April 27, 2016; that the
clerk of that court certify to this court the date on which delivery of the record to appellant
is made; and that appellant file his pro se brief with this court within thirty days of that
date.



                                       PER CURIAM